UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6108


RODEGUISE CALHOUN,

                Petitioner – Appellant,

          v.

ALVIN W. KELLER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-hc-02168-D)


Submitted:   June 4, 2012                  Decided:   July 13, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodeguise Calhoun, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodeguise Calhoun seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a         certificate          of        appealability.              28        U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a     substantial        showing       of        the   denial      of    a

constitutional         right.”          28      U.S.C.      § 2253(c)(2).             When      the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.   322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Calhoun has not made the requisite showing.                                 Accordingly,

we deny Calhoun’s motion for a certificate of appealability,

deny     Calhoun’s          motion   seeking          leave    to        proceed      in   forma

pauperis,       and    dismiss       the     appeal.          We    dispense       with      oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3